DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jonathan Pollmann, Reg. No. 71,702 on 19 July 2022.

The application has been amended as follows: 

Claim 1: An apparatus for detecting at least one agrochemical in a fluid flowing through a piece of agricultural equipment for use in a concurrent agricultural application, the apparatus comprising:
 	a conduit configured to fluidly connect to piece of agricultural equipment to receive at least a portion of the fluid flowing through the piece of agricultural equipment such that said at least a portion of the fluid can be used in the concurrent agricultural application;
 	a light source configured to transmit light into the conduit;
 	a spectrophotometric device comprising a detector positioned to receive light from the light source after the light has been transmitted through or reflected by said at least a portion of the fluid, wherein the spectrophotometric device is configured to determine spectral characteristics of the received light; and
 	a processor configured to detect when a trace amount of said agrochemical is present in the fluid using the spectral characteristics of the received light;
 	wherein the piece of agricultural equipment is connected to an agricultural vehicle moving the piece of agricultural equipment through an agricultural field during the concurrent agricultural application, the apparatus further comprising a mounting system comprising a mount for mounting the light source and spectrophotometric device on the agricultural vehicle, the mount being constructed to have at least one of the following characteristics: 

Claim 18: An apparatus for detecting, measuring, and quantifying the amount of at least one agrochemical in a fluid flowing through a piece of agricultural equipment for use in a concurrent agricultural application, the apparatus comprising:
 	a conduit configured to fluidly connect to piece of agricultural equipment to receive at least a portion of the fluid flowing through the piece of agricultural equipment such that said at least a portion of the fluid can be used in the concurrent agricultural application;
 	a light source configured to transmit light into the conduit;
 	a spectrophotometric device comprising a detector positioned to receive light from the light source after the light has been transmitted through or reflected by said at least a portion of
the fluid, wherein the spectrophotometric device is configured to determine spectral characteristics of the received light; and
 	a processor configured to measure a concentration of said agrochemical using the spectral characteristics of the received light;
 	wherein the piece of agricultural equipment is connected to an agricultural vehicle moving the piece of agricultural equipment through an agricultural field during the concurrent agricultural application, the apparatus further comprising a mounting system comprising a mount for mounting the light source and spectrophotometric device on the agricultural vehicle, the mount being constructed to have at least one of the following characteristics: 
 	wherein the mount further comprises a damper configured to insulate at least one of the light source and spectrophotometric device from vibrations.

Claim 127: An apparatus as set forth in claim 125, wherein the casing supports the light source and the spectrophotometric device, wherein the mount is coupled between the piece of agricultural equipment and the protective casing such that the damper insulates the casing, the light source, and the spectrophotometric device from vibrations, and wherein the conduit comprises at least one fluid coupling to the piece of agricultural equipment, the mount being separate from the at least one fluid coupling.

Claim 129: An apparatus as set forth in claim 125, wherein the damper is configured to connect the protective casing to the agricultural vehicle such that the weight of the casing, the spectrophotometric device, and the light source is carried by the damper, and vibrations of agricultural vehicle are dampened at the spectrophotometric device and the light source by the damper and wherein the conduit comprises at least one fluid coupling to the piece of agricultural equipment, the mount supporting said weight independently of the at least one fluid coupling.

Claim 130: An apparatus as set forth in claim 18, wherein the damper is configured to connect the spectrophotometric device and the light source to the agricultural vehicle such that the weight of the casing, the spectrophotometric device, and the light source is carried by the damper, and vibrations of agricultural vehicle are dampened at the spectrophotometric device and the light source by the damper and wherein the conduit comprises at least one fluid coupling to the piece of agricultural equipment, the mount supporting said weight independently of the at least one fluid coupling.

Claim 140: An apparatus as set forth in claim 18 further comprising support supporting , wherein the mount is coupled between the piece of agricultural equipment and the support such that the damper insulates the support, the light source, and the spectrophotometric device from vibrations, and wherein the conduit comprises at least one fluid coupling to the piece of agricultural equipment, the mount being separate from the at least one fluid coupling.

Claim 141: An apparatus as set forth in claim 140 wherein the support comprises a protective casing, the protective casing being [[is]] at least one of water resistant, shock resistant, heat resistant, chemical resistant, vibration resistant, solvent resistant and dust resistant.

Response to Arguments
Applicant’s arguments, see Page 10, filed 29 June 2022, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Pages 10-11, filed 29 June 2022, with respect to the rejections of claims 1-3, 5, 7, 9-10, 12-13, 35, 37-38, 40, and 131-133 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-3, 5, 7, 9-10, 12-13, 35, 37-38, 40, and 131-133 have been withdrawn.       

Allowable Subject Matter
Claims 1-3, 5, 7, 9-10, 12-13, 18, 27-28, 35, 37-38, 40, and 125-141 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-3,5, 7,9-10,12-13,35,37-38,40,131-133: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for detecting at least one agrochemical in a fluid flowing through a piece of agricultural equipment for use in a concurrent agricultural application, 
	wherein the piece of agricultural equipment is connected to an agricultural vehicle moving the piece of agricultural equipment through an agricultural field during the concurrent agricultural application, the apparatus further comprising a mounting system comprising a mount for mounting the light source and spectrophotometric device on the agricultural vehicle, the mount being constructed to have at least one of the following characteristics: the ability to form a mechanical interface with a corresponding part of the equipment on which the system or a component of the system is to be mounted; resistance to water; resistance to heat; chemical resistance to one or more agrochemicals; and combinations thereof,
 	in combination with the rest of the limitations of independent claim 1.
Claims 18,27-28,125-130,134-141: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for detecting, measuring, and quantifying the amount of at least one agrochemical in a fluid flowing through a piece of agricultural equipment for use in a concurrent agricultural application,
 	wherein the piece of agricultural equipment is connected to an agricultural vehicle moving the piece of agricultural equipment through an agricultural field during the concurrent agricultural application, the apparatus further comprising a mounting system comprising a mount for mounting the light source and spectrophotometric device on the agricultural vehicle, the mount being constructed to have at least one of the following characteristics: the ability to form a mechanical interface with a corresponding part of the equipment on which the system or a component of the system is to be mounted; resistance to water; resistance to heat; chemical resistance to one or more agrochemicals; and combinations thereof,
 	in combination with the rest of the limitations of independent claim 18.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Rosenthal et al. (US 6,559,655) disclose an apparatus for analyzing agricultural products on harvesting equipment (Abstract),
 the apparatus comprising a mounting system comprising a mount for mounting a light source and spectrophotometric device on an agricultural vehicle (Abstract), the mount being constructed to have the ability to insulate the mounted component(s) from vibrations (Fig. 3; Col. 5, Lines 33-36).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896